DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 2 and 3, filed on April 22, 2022, with respect to unpatentability over the prior art combination of Abdallah et al. and Enevoldsen have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-3 and 5-15 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-15 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a method for controlling a wind turbine as recited by independent claim 1, comprising the steps of: 
in a partial load range, operating the wind turbine at a second operating point which differs from the first operating point with the maximum power coefficient, 
wherein a distance of the second operating point from the first operating point with the maximum power coefficient is set: 
in accordance with a measured turbulence measure; and 
with a degree of rotor blade soiling. 

The prior art of record, taken alone or in combination, does not teach or suggest a wind turbine as recited by independent claim 14, comprising: 
a controller configured to, in a partial load range, operate the wind turbine at a second operating point which differs from the first operating point with the maximum power coefficient, 
wherein the controller is configured to set a distance of the second operating point from the first operating point with the maximum power coefficient in accordance with the turbulence measure, and 
wherein the controller is further configured to set the distance of the second operating point from the first operating point with the maximum power coefficient is set in accordance with a degree of rotor blade soiling. 
Dependent claims 2, 3, 5-13, and 15 are considered allowable due to their respective dependence on allowed independent claims 1 and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 28, 2022